October 1, 2007 Dear Investor: Enclosed please find documentation that relates to the semi-annual tender offer to all limited partners of Special Situations Fund III, L.P.To assist you in your decision, you will find: 1. Schedule TO – providing you with various SEC required disclosures; 2. Notice of Tender Offer – describing the terms under which you may redeem units; 3. A Tender Form – which must be completed and in our possession by November 1, 2007 if you plan to redeem units; 4. A return envelope for your convenience. No action is required if you do not wish to redeem any portion of your units. Feel free to contact us at (212) 319-6670, if you have any questions. Sincerely, Special Situations Funds
